Citation Nr: 0011411	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-29 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral 
neurosensory hearing loss.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to May 
1969.

This appeal is before the Board of Veterans' Appeals (the 
Board) from separate rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case in 
May 1999.


REMAND

The Board notes that, in its previous remand, a claim for 
service connection for bilateral neurosensory hearing loss 
was listed as an issue on appeal.  Upon further review of the 
record, however, the Board notes that the appellant's 
representative informed the RO in June 1998 that the 
appellant "voiced agreement with my suggestion to drop the 
appeal for service connection for bilateral hearing loss."  
Subsequently, the appellant has not voiced argument regarding 
this issue or properly withdrawn his appeal.  See 38 C.F.R. 
§ 20.204(c) (1999) (withdrawal of a substantive appeal must 
be in writing, and a representative may only withdraw an 
appeal with the express written consent of the appellant).  
As such, the RO should contact the appellant and clarify his 
intentions regarding this claim.

Additionally, a review of the record shows that the RO 
scheduled the appellant for a VA PTSD examination in June 
1998.  There is an August 1998 VA PTSD examination report 
associated with the record, but this examination report is 
for a different veteran.  Therefore, the Board must remand 
this case in order for the RO to associate the appellant's 
1998 VA PTSD examination report with the claims folder.  In 
light of the appellant's complaint of increased 
symptomatology since this last formal examination, the Board 
is of the opinion that he should be afforded a current VA 
PTSD examination with benefit of review of the claims folder.

Accordingly, this case is REMANDED for the following action:

1.  The RO should inform the appellant of the 
statutory requirements for withdrawing a 
substantive appeal, and request clarification 
regarding his desire to appeal his claim for 
service connection for service connection for 
bilateral neurosensory hearing loss.

2.  The RO should obtain the appellant's current 
private and VA clinical records, to include a copy 
of his 1998 VA PTSD examination report, and 
associate such records with the claims folder.

3.  Following the association of current treatment 
records with the claims file, the appellant should 
be scheduled for VA psychiatric examination in 
order to determine the nature and severity of his 
PTSD.  All indicated tests and studies should be 
conducted, and the Global Assessment Functioning 
(GAF) score for PTSD should be furnished.  The 
claims folder should be made available to the 
examiner.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  After completion of the above- referenced 
development, the RO should readjudicate the 
claim(s) on appeal with consideration given to any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



